DETAILED ACTION
 
Acknowledgements
This action is in response to Applicant’s filing on Mar. 30, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Mar. 30, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Dec. 30, 2020, also filed Mar. 30, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 21–40 were previously pending; Claims 21, 29, 31, 33, 38, and 40 are amended; No Claims are added or cancelled. Accordingly, Claims 21–40 remain pending and have been examined with Claims 21, 31, and 40 in independent form.
Response to Amendment
Applicant's Amendment has been reviewed against Applicant’s Specification filed Aug. 19, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to the Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification Non-Final Office Action"]. The objection to Applicant’s Specification, ¶ [032], is withdrawn. Applicant's Amendment to the Specification is acknowledged and entered. 
Response to Arguments

Applicant argues the pending claims do show or render obvious "generating for display, in the plurality of fields of the graphical user interface, a portion of the financial characteristics data of the current loan of the user," as the amended independent claims require because art of record Pretell, at best, enables the user to enter "new" information such that data displayed in Pretell, Figs 15A & 15B, which is not "a portion of the financial characteristics data of the current loan of the user" as the claims require. Applicant’s Reply at *8. Examiner respectfully disagrees. Pretell, Fig. 16C, discloses financial characteristics of a current loan such as the current interest rate, APR, loan amount, monthly payment, etc. Pretell, ¶ [0198].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 21–28, 30–37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell et al. (U.S. Pat. Pub. No. 2005/0004860) [“Pretell”] in view of Thalken (U.S. Pat. Pub. No. 2014/0344018) [“Thalken”].

Regarding Claim 1, Pretell discloses
A method comprising: 
providing, to a client device [computer 24], a webpage with an application [browser software] that includes a graphical user interface, 
(See at least Fig. 1 and associated text ¶ [0039], where a server 11 stores a variety of webpages that can be accessed by browser software on the user’s computer 24. E.g., Fig. 16C discloses a graphical user interface.)
the graphical user interface comprising a plurality of fields configured to receive financial characteristics data of a current loan of a user, 
(See at least Fig 15A, where a web page is configured to receive user current loan data such as current mortgage type and current mortgage interest rate.)
wherein the application receives average savings amounts for a plurality of potential loan characteristic combinations generated based on historical savings data of a plurality of consumers; 
(See at least Figs. 16A, 16B, & 16C where the webpage receives multiple different loan products with different loan characteristics. Each loan product indicates an amount of savings. “Average savings” is disclosed because the savings are based on credit, mortgage, and home equity assumptions as explained in the bottom of Fig. 16C. Some users may high more or less savings when actual mortgage facts are used. Fig. 16C. Alternatively, mortgage rates and “will have to be forecast into the future.” ¶ [0183]. The savings derived from a forecasted interest rate is an “average savings” because interest rates may actually be different from the forecast. ¶ [0177]. The plurality of potential loan characteristic combinations are based on a credit score, which is an historical indication of a plurality of consumers ability to pay that affects the offered interest rate. See, e.g., Fig. 16C, credit assumptions.)
generating for display, in the plurality of fields of the graphical user interface, a portion of the financial characteristics data of the current loan of the user; 
(See at least Fig. 16C, where a user’s current mortgage loan interest rate and loan amount are displayed.)
receiving, from the client device, user input data comprising at least one of a confirmation of the portion of the financial characteristics data [of the current loan of the user ] or a correction of the portion of the financial characteristics data [of the current loan of the user]; 
(See at least Figs. 16A & 16B, where the user can change the mortgage assumptions, which is a correction of the financial data of the current loan. Fig. 15B discloses the user entering current loan terms, which is a confirmation of the financial data of the current loan because it is made upon request (“please provide information about your current loan”).).
determining a savings amount based on a comparison of a plurality of possible combinations of loan characteristics derived from the financial characteristics data against the plurality of potential loan characteristic combinations in the plurality of fields; and providing, to the client device, data for displaying the determined savings amount.  
(See at least Figs. 16A, 16B, & 16C, where savings is determined for a plurality of loan characteristic combinations and displayed on a client device.)

Pretell discloses comparing current loan data with available loans to recommend the loan with the most savings. Pretell does not disclose comparing current loan data with historical savings data.

Thalken discloses
comparing the financial characteristics data with the historical savings data of the plurality of consumers reflecting an average savings amount for each of the plurality of potential loan characteristic combinations; 
(See at least Figs. 3A & 3B and associated text ¶ [0035] where “the expected monthly payment must be at least 5% less than and at least $50 less than the current monthly loan payment C(Rk) of the hypothetical customer k.) 
Pretell is a loan advisory method and system that offers refinancing advice by comparing current loan data with available loans to recommend the loan with the most savings. Thalken explains that financial institutions use product-level elasticity models to predict how a price change (e.g., an interest rate change) affects demand for available loan products. ¶ [0002]. It would have been obvious to one of ordinary skill in the art at the time of filing to have compared a consumer’s current loan data (financial characteristic data) with historical savings data of a plurality of consumers reflecting an average savings amount for each available loan as in Thalken, in the known system executing the method of Pretell, with the motivation of knowing if a customer would select their loan product because customers who choose to purchase refinancing loan products “typically save at least $50 and at least 5% on their monthly payment.” Thalken, ¶ [0035]. Predicting demand for loan refinancing products is a business advantage. Thalken, ¶ [0006].

Regarding Claim 22, Pretell and Thalken disclose
The method of claim 21 as explained above.
Pretell further discloses
further comprising: providing an advertisement to the client device indicating the determined savings amount; and displaying the graphical user interface in response to a user interaction with the provided advertisement.  
(See at least Figs. 16A, 16B, & 16C, where an advertisement for a refinancing loan product is displayed that includes the determined savings amount. Fig. 8.)

Regarding Claim 23, Pretell and Thalken disclose
The method of claim 21 and the historical savings data as explained above.
Thalken further discloses
wherein the historical savings data further comprises loan data associated with customers of a financial service provider offering loan refinancing through the graphical user interface.  
(See at least Fig. 3A, describing” historical data representing funded refinance applications during the 4th quarter 2010 by a particular financial institution, which indicates that almost all customers who chose to purchase a loan refinancing product saved at least $50 on their monthly payment.” ¶ [0021].)

Regarding Claim 24, Pretell and Thalken disclose
The method of claim 23 and the historical savings data as explained above.
Pretell further discloses
wherein the historical savings data further comprises loan data associated with customers of at least one financial service provider not offering loan refinancing through the graphical user interface. 
(The plurality of potential loan characteristic combinations are based on a credit score, which is an historical indication of a plurality of consumers ability to pay that affects the offered interest rate. See, e.g., Fig. 16C, credit assumptions. The credit score aggregates date from loan providers not offering refinancing through the interface. Alternatively, See Thalken, Table 1, where a savings value for a competing loan offer is “0.0”.  For this case, the competing loan product would not be offering loan refinancing because a consumer does not save at last $50. ¶ [0035].)
 
Regarding Claim 25, Pretell and Thalken disclose
The method of claim 21 and the graphical user interface as explained above.
Pretell further discloses
wherein the graphical user interface comprises a saving claims section and a loan information section.  
(See at least Fig. 16B, disclosing a GUI and a savings claim section “save: $40,001” and loan information section “30 year fixed . . . .”)

Regarding Claim 26, Pretell and Thalken disclose
The method of claim 25 and the saving claims section as explained above.
Pretell further discloses
wherein the saving claims section displays a pre-calculated average savings. 
(See at least Fig. 8, where the claims section displays a user could “save over $1000”.)

Regarding Claim 27, Pretell and Thalken disclose
The method of claim 25 and the loan information section as explained above.
Pretell further discloses
wherein the loan information section displays a user input section.  
(See at least Figs. 15A & 15B, where the loan information section displays a user input section. Fig. 8. Fig. 16C (current loan input assumptions).)

Regarding Claim 28, Pretell and Thalken disclose
The method of claim 27 and the user input section as explained above.
Pretell further discloses
wherein the user input section comprises input boxes for characteristics related to outstanding loans.
(See at least Fig. 11A, where a first and second outstanding loan balance is entered in the loan information section.)
Regarding Claim 30, Pretell and Thalken disclose
The method of claim 21 and the graphical user interface as explained above.
Pretell further discloses
wherein the graphical user interface allows input utilizing drop down boxes.  
(see at least Fig. 4).

Regarding Claim 31, Pretell discloses
A system comprising: 
a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: 
(See at least ¶ [0015])
The remaining limitations of Claim 31 are not substantively different than those presented in Claim 21 and are therefore, rejected, mutatis mutandis, based on Pretell and Thalken for the same rationale presented in Claim 21 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 21 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 31.

Regarding Claims 32, 33, 35, and 39, Pretell and Thalken disclose
The system of claim 31 as explained above.
The remaining limitations of Claims 32, 33, 35, and 39, are not substantively different than those presented in Claims 22, 23, 25, and 30, respectively, and are therefore, rejected, mutatis mutandis, based on Pretell and Thalken for the same rationale presented in Claims 22, 23, 25, and 30, respectively, supra.

Regarding Claim 34, Pretell and Thalken disclose
The system of claim 33 as explained above.
The remaining limitations of Claim 34 are not substantively different than those presented in Claim 24, and is therefore, rejected, mutatis mutandis, based on Pretell and Thalken for the same rationale presented in Claim 24 supra.

Regarding Claims 36 and 37, Pretell and Thalken disclose
The system of claim 35 as explained above.
The remaining limitations of Claims 36 and 37 are not substantively different than those presented in Claims 26 and Claims 27 and 28 (combined), respectively, and are therefore, rejected, mutatis mutandis, based on Pretell and Thalken for the same rationale presented in Claims 26 and Claims 27 and 28 (combined), respectively, supra.

Regarding Claim 40, Pretell discloses
A computer-readable storage medium storing a program that, when executed by a processor, causes the computer to perform operations comprising: 
(See at least ¶ [0015])
The remaining limitations of Claim 40 are not substantively different than those presented in Claim 21 and are therefore, rejected, mutatis mutandis, based on Pretell and Thalken for the same rationale presented in Claim 21 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 21 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 40.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pretell and Thalken and further in view of Foster et al. (U.S. Pat. Pub. No. 2004/0073508) [“Foster”].
 
Regarding Claim 29, Pretell and Thalken disclose
The method of claim 28 and the characteristics related to outstanding loans as explained above.
Pretell further discloses
wherein the characteristics related to outstanding loans comprise . . . a credit level, 
(See at least Fig. 14B, “credit rating”)
an annual percentage rate (APR), and 
(See at least Fig. 15A (“current mortgage interest rate”) & 15B (“current equity interest rate”)
a payoff amount.
(See at least Fig. 12A , first and second mortgage balance.)

Pretell discloses the current monthly payment amount of a current loan as a current loan assumption. Fig. 16C. Pretell further discloses current loan assumptions may be changed.  Fig. 16B (bottom right). Pretell does not explicitly disclose the payment amount is a part of the user input section for characteristics related to outstanding loans or merely calculated from other input section parameters.

Foster discloses
wherein the characteristics related to outstanding loans comprise a current monthly payment
(See at least Fig. 15f, element 15f05, and associated text ¶ [0129] where the property payment amount is entered in a text box for an outstanding loan.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have entered an outstanding loan amount as explained in Foster, to the known invention of Pretell, with the motivation to determine a current valuation and payback of the property using the refinancing tool to determine refinance loan savings. ¶¶ [0001], [0006]. 
	
Regarding Claim 38, Pretell and Thalken disclose
The system of claim 37 as explained above.
The remaining limitations of Claim 38 are not substantively different than those presented in Claim 29, and is therefore, rejected, mutatis mutandis, based on Pretell, Thalken, and Foster, for the same rationale presented in Claim 29 supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694